Citation Nr: 0516670	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-23 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The appellant served on active duty for training (ADT) in the 
U. S. Army Reserves from November 1979 to February 1980.  She 
had additional service in the Reserves and was honorably 
discharged in November 1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2000 rating decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2005, the appellant had a hearing at the RO before 
the undersigned Veterans Law Judge (VLJ) of the Board.  
During the hearing, she submitted additional evidence and 
waived her right to have it initially considered by the RO.  
38 C.F.R. § 20.1304(c) (2004).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
appellant under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of her appeal.

2.  The appellant, at times, has reported initially 
experiencing psychotic symptoms in the spring of 1981, during 
a reservist weekend of ADT, whereas at other times she 
reported they did not begin until 1982 or even more recently 
in 1983.

2.  The clinicians who diagnosed a psychiatric disorder, 
including a psychosis, and linked it to the veteran's ADT 
relied on her self-reported, but unsubstantiated, history of 
psychotic symptoms dating back to 1981 - without regard to 
her other indications of more recent inception.


CONCLUSION OF LAW

A psychiatric disorder, including bipolar disorder and 
schizophrenia, was not incurred or aggravated during ADT and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
101, 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (Feb. 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the RO initially considered the specific 
claim at issue in June 2000, so almost five months prior to 
even the VCAA's existence.  But once enacted, the RO sent the 
claimant a letter in June 2001 regarding the evidence that 
needed to be submitted for her to prevail on her claim, what 
evidence she should submit, and what evidence the RO would 
obtain for her.

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (because it occurred before passage of the 
VCAA), VA must ensure the claimant receives or since has 
received content-complying VCAA notice such that she is not 
prejudiced.  Id. at 120.  The Board again notes that the 
initial rating decision in question was promulgated before 
the implementation of the VCAA.  Therefore, the rating 
decision could not have possibly satisfied its requirements.  
However, the RO readjudicated the claim once the VCAA became 
law.  Consequently, since the claimant already has received 
the requisite VCAA notice, any defect with respect to the 
timing of it was mere harmless error.  See, too, Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

That is to say, "the record has been fully developed," and it 
is difficult to discern what additional guidance VA could 
provide to the appellant regarding what further evidence she 
should submit to substantiate her claim.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).



Further, the claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She 
was informed to submit everything she had with regard to her 
claim, including during her April 2005 travel Board hearing.  
And, as mentioned, she submitted additional evidence at her 
hearing and waived her right to have it initially considered 
by the RO.  38 C.F.R. § 20.1304(c) (2004).  This included a 
lay statement from her commander, 1st sergeant, in service 
about an incident that allegedly occurred in February 1981 
during a reservist weekend for her first annual advanced 
individual training (AIT).  Other service documents also were 
obtained.  And she submitted, or the RO obtained, the records 
of her psychiatric treatment since service.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Thus, there is no evidence missing from the record 
that must be part of it for her to prevail on the claim, so, 
again, the timing of the VCAA notice was harmless.  
VAOPGCPREC 7-2004.

The content of the VCAA notice also substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice as to content is not 
required.

II.  Factual Background

The appellant's examination for enlistment into the Army 
Reserves in November 1979 was negative for any complaints or 
diagnosis of a psychiatric disorder - including bipolar 
disorder and/or schizophrenia.

In April 1983, the appellant was admitted to a private 
hospital's mentally ill offender program.  She indicated that 
she had attempted to rob a restaurant because she believed 
that she was kidnapped and transported from planet Earth and 
the robbery would wake her up so she could return to Earth.

A private medical report from B. M., M.D., dated in April 
1986, is of record.  The appellant related a history of 
alcohol abuse in the 1970's.  She admitted her alcohol abuse 
in 1981, underwent a three-week residential program, and had 
not consumed alcohol since then.  She was employed as a state 
law enforcement investigator in the early 1980's.  In 1983, 
she began feeling as though she was under the power of alien 
beings, had been transported to another planet, and was 
concerned that robots had replaced other people.  The 
diagnosis was bipolar affective disorder (history of manic 
episode, currently in remission) and history of alcohol 
abuse.

Another private medical report indicates the appellant had 
her second episode of mania in June 1986.  She had another 
recurrence of bipolar affective disorder, mania, in September 
1989.  In a private intake summary dated in October 1991, 
she indicated that she had her first manic episode in 1982.  
In a private progress note dated in June 1995, she reported 
her first psychiatric break in 1983 when she believed she was 
transported to another planet by aliens.

In a letter dated in May 1998, J. L. S., M.D., stated that he 
had been treating the appellant since 1991, and that her 
first psychotic episode occurred in 1982 in Vancouver, 
Washington.

In a private progress note of H. D. T., M.D., dated in June 
1998, it was noted that, in 1982, the appellant became very 
delusional, believed she was kidnapped by aliens, and 
committed a robbery to escape them.

In February 2000, N. E. B., M.D., stated that she had treated 
the appellant since April 1999, and that her current 
diagnosis is Bipolar I, most recent episode mixed, severe.  
She also noted the appellant was originally diagnosed with 
chronic undifferentiated schizophrenia, but that she was 
misdiagnosed, which frequently happens during the first 
episode of mania.

The appellant requested service connection for an acquired 
psychiatric disorder in April 2000.  She noted that her 
psychiatric disorder began on April 11, 1983.

In a letter dated in July 2000, Dr. B. stated that the 
appellant, by history, was stationed at Fort Benning Georgia, 
and that she, by history, believed her experience there could 
have contributed to her emergent psychosis which began at 
that time.

As support for her claim, the appellant submitted a newspaper 
article written about her being a journalist in the Army 
Reserves in February 1980, and articles she wrote for her 
Reserve unit in September 1980 and January 1981 to support 
the proposition that she was an effective journalist in the 
reserves until she went to Fort Benning in the spring of 
1981.  She also submitted color photographs of Fort Benning 
to show the swamps located there.  As well, she submitted an 
excerpt from the book "A Beautiful Mind," by Sylvia Nasar.  
The excerpt indicates that several studies have shown that 
basic military training during peacetime can precipitate 
schizophrenia in individuals with a vulnerability to the 
illness.

Also of record is a November 2001 letter from M. K., M.S., 
who is a certified alcohol and drug counselor II (CADC II), 
Certified Group Psychotherapist (CGP).  He stated that he had 
been treating the appellant since 1996, and indicated she had 
been discussing the emergence of her psychiatric 
symptomatology during her basic training at Fort Benning 
Georgia, in 1981.  He also noted that he had worked 
extensively with numerous veterans who similarly, under the 
stress of serving their country in the military, experienced 
serious psychotic symptoms.  Based on the appellant's 
history, he stated that service in the military also caused 
her serious psychotic symptoms.

As mentioned, in April 2005, the appellant had a hearing at 
the RO before the undersigned VLJ of the Board.  The 
appellant testified that she underwent basic and AIT from 
November 1979 to February 1980.  She also testified that she 
had a severe psychotic episode during a reservist weekend in 
February 1981 at Fort Benning during her first annual AIT.  
She believed that lighted towers were communication stations 
to an alien mother ship.  She said swamp training also 
greatly contributed to that psychotic episode.  She submitted 
a statement from her staff sergeant, D.D.W.  D.D.W. stated 
that she met the appellant when they were assigned to the 
same unit in 1980 and that the appellant was an excellent 
reservist.  However, when they met again, during annual 
training in the spring of 1981, she noticed the appellant was 
very unstable, unbelievable, and unproductive.  She also 
believed the appellant's having to go into snake-filled 
swamps during this training greatly affected her.

III.  Governing Laws, Regulations and Legal Analysis

As indicated, the appellant performed ADT from November 1979 
to February 1980 in the U.S. Army Reserves, and thereafter 
remained a member of the Reserves until her discharge in 
November 1985.  For the purposes of this decision, the Board 
will assume that she served on annual training in the spring 
of 1981, as alleged.

Where a veteran who served for 90 days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops a psychosis to a compensable degree within one 
year from separation from service, the condition may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

But the presumption of service connection for a disorder 
manifested within a specified presumptive period after 
service applies only to periods of active duty.  Paulson v. 
Brown, 7 Vet. App. 466 (1995).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air 
service, and who is discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(24) 
defines the term "active military, naval, or air service" as 
including "active duty" and "any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty."  The term "active duty" is defined in 38 
U.S.C.A. § 101(21) to include 
"full-time duty in the Armed Forces, other than active duty 
for training."  Further, "active duty for training" includes 
full-time duty performed by Reservists for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training 
is an example of active duty for training, while weekend 
drills are inactive duty training.  The Court has interpreted 
the provisions of 38 U.S.C.A. § 101(24) as meaning that 
active duty for training (ADT) will not be considered 
"active military, naval or air service" unless the claimant 
has previously established service connection for a 
disability incurred in such service.  
See Mercado-Martinez v. West, 11 Vet. App. at 419; Paulson v. 
Brown, 7 Vet. App. at 469-70; Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Therefore, the appellant is not 
entitled to the one-year post-service presumption period for 
psychoses such as bipolar disorder and schizophrenia.

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Although the appellant submitted an article indicating that 
schizophrenia can be precipitated by peacetime military 
service, this article does not pertain to her 
or her psychiatric disorder at issue in any meaningful 
manner, and this evidence is consequently of little probative 
value.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998) (treatise evidence must discuss generic relationships 
with a degree of certainty such that under the facts of the 
specific case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay 
opinion).  See also Timberlake v. Gober, 14 Vet. App. 122, 
130 (2000), citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000)).

The Board also places little weight on the appellant's 
unsubstantiated statements, given after she applied for VA 
benefits in 2000, since they appear to be somewhat self-
serving and even at times contradictory.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony).


Of particular note, in several medical records from the 
1980's to the late 1990's, the appellant indicated the 
earliest date that she had a psychotic episode was in 1982.  
For example, in a letter from Dr. S. dated in 1998, the 
appellant indicated her first psychotic episode was in 1982 
in Vancouver, Washington - so not at Fort Benning Georgia, 
in 1981, as she has at several other times alleged, including 
during her April 2005 hearing.  Moreover, in her application 
for VA benefits in April 2000, she said her psychiatric 
disorder began in April 1983 - which, perhaps not so 
incidentally, is the first month wherein medical records 
provide a psychiatric diagnosis.

Dr. B's July 2000 statement relied entirely on the 
unsubstantiated history given by the appellant and did not 
discuss the reasoning upon which the assumption was based.  
Generally, when, as here, a medical opinion relies at least 
partially on the appellant's rendition of her medical 
history, the Board is not bound to accept the medical 
conclusion, as it has no greater probative value than the 
facts alleged by the appellant.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board also is mindful of Mr. K's opinion indicating the 
appellant's psychiatric symptomatology emerged during her 
basic training at Fort Benning in 1981.  So he also relied on 
the history currently reported by the appellant, i.e., that 
her psychiatric disorder began during annual training in 
1981.  However, Mr. K failed to address the appellant's own 
reported history in other private medical records, over parts 
of two decades, that her first psychiatric episode was in 
1982 in Vancouver, Washington, or even more recently in 1983.  
So the Board finds that Mr. K's medical opinion likewise must 
be afforded little probative weight.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)



As a layperson without medical training or expertise, the 
appellant and her former staff sergeant are not competent to 
render a probative opinion on a medical matter, such as 
whether the appellant, in fact, suffers from an acquired 
psychiatric disorder that began during her active duty for 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to 
offer medical opinions).  Consequently, the preponderance of 
the evidence is against the claim, in turn meaning the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999), 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, the 
appeal is denied.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, including bipolar disorder and schizophrenia, is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


